

116 S2424 IS: EARLY Act Reauthorization of 2019
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2424IN THE SENATE OF THE UNITED STATESAugust 1, 2019Ms. Klobuchar (for herself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize the Young Women’s Breast Health Education and Awareness Requires Learning Young Act
			 of 2009.
	
 1.Short titleThis Act may be cited as the EARLY Act Reauthorization of 2019. 2.Reauthorization of the Young Women’s Breast Health Education and Awareness Requires Learning Young Act of 2009Section 399NN(h) of the Public Health Service Act (42 U.S.C. 280m(h)) is amended by striking $4,900,000 for each of fiscal years 2015 through 2019 and inserting $9,000,000 for each of fiscal years 2020 through 2024.